Citation Nr: 0942217	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  08-03 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of an abdominal stab wound, with a laparoscopy scar and 
ventral hernia, secondary to a temporary colostomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active duty from August 1970 to September 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

In May 2009, the Veteran testified during a hearing conducted 
at the Board's main office in Washington, D.C., before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.


FINDING OF FACT

The objective and probative medical evidence of record 
demonstrates that the Veteran's residuals of an abdominal 
stab wound with laparoscopy scar and ventral hernia secondary 
to a temporary colostomy have not been manifested by a small, 
postoperative ventral hernia that is not well supported by a 
belt under ordinary conditions, or a healed ventral hernia or 
post-operative wounds with weakening of abdominal wall and 
indication for a supporting belt; or by evidence of a deep 
scar that causes limited motion with an area exceeding 6 
square inches (39 square centimeters (cm.)); or by clinical 
evidence of significant abnormality on examination or 
studies.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for residuals of an abdominal stab wound with 
laparoscopy scar and ventral hernia secondary to a temporary 
colostomy, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.20, 4.114, 4.118, Diagnostic Code (DC) 7399-7339, 
7801, 7803-7805 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The requirements of 38 U.S.C.A. § 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in June 2006 correspondence of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claim, and notice of what part VA will 
attempt to obtain.  He was provided with notice of the 
specific rating criteria for abdominal stab wound residuals 
in June 2008.  He was provided notice in October 2007 
correspondence how effective dates are determined.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was 
readjudicated in January 2009.  Thus, any timing error was 
cured and rendered nonprejudicial. Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a statement of the case or supplemental statement 
of the case [SSOC], is sufficient to cure a timing defect).

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording a VA 
examination.  The Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claim and 
did, in fact, participate. Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.



II.	Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims files, which includes his written contentions, service 
treatment and personnel records, VA medical records and 
examination reports, and personal hearing testimony.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims files shows, or fails to show, with 
respect the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The present appeal involves the Veteran's claim that the 
severity of his service-connected residuals of an abdominal 
stab wound with laparoscopy scar and ventral hernia secondary 
to temporary colostomy warrants a higher disability rating.  
Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service- connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009).

By way of background, the record reflects that, in 1974, the 
Veteran was stabbed in the abdomen, and underwent a bowel 
resection and a colostomy that was taken down later that 
year.  In a February 1982 rating decision, the RO granted 
service connection for residuals of an abdominal stab wound, 
and awarded a 10 percent disability rating under DC 7339.  In 
a January 1984 rating decision, the RO re-characterized the 
Veteran's disability as residuals of a stab wound of the 
abdomen, with laparotomy scar and ventral hernia secondary to 
colostomy, and awarded a 20 percent disability rating under 
DC 7399-7339.

According to VA medical records, in February 1984, the 
Veteran complained of a hernia at the old colostomy site that 
caused mild discomfort with lifting and walking and underwent 
incisional hernia repair.  In a January 1985 rating decision, 
the RO reduced the assigned disability evaluation to 
noncompensable. 

October 1988 VA medical records indicate that the Veteran was 
status post colostomy in 1974 with closure of external 
abdominal fascia with wire.  The wire bothered him for years 
and he requested that the wire sutures be removed.  Three 
wire sutures were removed in the midline abdominal wound, 
lower pole.  The wire sutures further cephalad were not 
obtained.  In the left lower quadrant wound, two metal wires 
and a Mersilene suture were removed.

In May 2006, the RO received the Veteran's current claim for 
an increased rating wherein he complained that he suffered 
"a goodly amount of pain" and was unable "to find work 
that [he is] both qualified for and physically able to do" 
due to his service-connected abdominal stab wound disability.  
In November 2006, he reported that he was "facing surgery" 
evidently due to this disability.  In May 2007 and subsequent 
written statements, he reported that not all the sutures or 
materials were initially removed from his abdomen and caused 
his continued health problems.  In October 2007, he said that 
his physician informed him that surgery was needed to explore 
the damage caused to his intestines/abdomen as a result of 
the surgical material left in his abdomen.  

During his May 2009 Board hearing, the Veteran testified that 
he experienced abdominal pain caused by different types of 
movement (see hearing transcript at page 5) and that this 
pain was separate from his scars (Id. at 6).  The Veteran 
said that his primary care physician took him out of work 
because of the pain (Id. at 7) and that doctors were "really 
concerned about it and keeping a very close eye" (Id. at 9).

Upon review of the evidence of record, the Board is of the 
opinion that a rating in excess of the currently assigned 10 
percent is not warranted for the Veteran's service-connected 
abdominal stab wound residuals.  Further explanation follows.

The VA outpatient records, dated from 2006 to 2008, document 
that the Veteran was repeatedly seen in the outpatient clinic 
for complaints of abdominal pain for which examiners found no 
clinical cause.

When seen in the VA outpatient emergency room in December 
2006, the Veteran complained of intermittent non-radiating 
pain over the midline surgical site that was present for many 
years, aggravated with lifting and bending, and relieved with 
change of activities.  He reported his history of abdominal 
stab wound in 1974, inguinal hernia repair in 1984, and 
removal of what he said were metal sutures from the incision 
site in 1986.  He complained of pain in the incision site, 
felt the metal sutures were still present, and was able to 
pinpoint the area with his finger.  He denied any nausea, 
vomiting, fever, chills, or black or tarry stools, but had an 
episode of loose stools the previous day.  

Objectively, the Veteran's abdomen was soft with a midline 
surgical scar, and no guarding, rebound or masses.  Bowel 
sounds were present.  He was able to localize a small area 
with his finger in the left lateral border of the midline 
incision.  No palpable masses were appreciated.  The clinical 
assessment was abdominal pain at incision site with a 
possible small inguinal hernia versus suture entrapment.  
Results of an abdominal x-ray taken at the time showed 
sutures in the mid lower abdomen and left lower quadrant from 
previous surgery.  Gas patterns and organs were normal and 
there was no ilieus, obstruction, or free air seen.  The 
impression was a negative postoperative abdomen.

When seen in the VA outpatient clinic in January 2007, the 
Veteran reported left lower quadrant pain.  Objectively, his 
abdomen was soft and nontender, with no organomegaly or 
bruit.  Surgical scars were noted with left lower quadrant 
weakness at the distal edge of the scar and no current 
herniation.  The assessment was incisional hernia and he was 
referred for a surgical evaluation.

In late January 2007, the Veteran underwent a general 
surgical evaluation due to his abdominal pain.  He reported 
left lower quadrant pain since undergoing the procedure to 
remove his metal sutures.  He had some nausea but no 
vomiting, burning with urination, or hematuria.  Objectively, 
there was left lower quadrant tenderness.  There were two old 
incisions noted, one in the midline and one lateral to the 
midline on the left side.  The one lateral to the midline was 
for the ostomy and the one in the midline was from his bowel 
resection status post stabbing.  There were no palpable 
hernias in these suture lines.  There was also no hernia 
palpable in the area between the two incisions and no 
palpable left inguinal hernia.  The assessment was abdominal 
pain status post multiple abdominal surgeries and trauma.  
Physicians could not identify any hernia although a 
possibility for a small hernia existing was noted, but it 
could not be found on examination and the likelihood of 
identifying this hernia with the procedure was very small.  
He was advised to undergo a computed tomography (CT) and a 
colonoscopy.

A scheduled April 2007 colonoscopy could not be completed 
because of a stricture due to what seemed to be an external 
"adhesion".  The Veteran was scheduled for a barium enema 
in May 2007 that showed suture material in the inferior 
rectus abdominus muscle with no obvious hernia identified.  
Results were interpreted as a normal barium enema. 

Results of the abdominal CT performed in June 2007 showed 
mild hepatomegaly and cysts within both kidneys.  There was 
suture material in the inferior rectus abdominus muscle with 
no obvious hernia identified.

Results of a renal ultra sound performed in October 2007 
revealed no hydronephrosis or stone seen.

When the Veteran was seen in the VA outpatient clinic in 
November 2007, it was noted that results of the barium enema 
were normal with no untoward findings and the CT revealed 
nothing that explained his abdominal pain.  He reported 
persistent left lower quadrant abdominal pain that was a dull 
ache precipitated by vigorous activity or sitting for too 
long.  He denied any fevers, nausea, vomiting, crampy 
abdominal pain, or difficulty moving his bowels.  
Objectively, he had postoperative scarring in the left lower 
quadrant from his post stabling surgery and colostomy closure 
in 1974.  He was not tender on palpation and there were no 
masses felt.  Findings were discussed with a physician who 
also examined the Veteran.  It was noted that, although the 
Veteran had "a very small LIH" (laparoscopic inguinal 
herniorrhaphy? left inguinal hernia?), it would not explain 
his discomfort.  It was explained to the Veteran that 
clinicians did not have an answer as to why he had discomfort 
and could find no significant abnormality on examination or 
studies.  He was advised to take Tylenol for discomfort and 
return if it worsened.  He was discharged from the surgical 
clinic.

In November 2007, the Veteran underwent VA examination.  
According to examination report, he subjectively complained 
of constant lower abdominal pain caused by lifting and 
bending.  He had a slow weight loss over the past six months, 
said he used to weigh 205 pounds, and currently weighed 197 
pounds.  He denied any nausea or vomiting but had 
constipation when he went without a bowel movement for three 
days and then had loose stool.  He took Tylenol with codeine 
for lower abdominal pain.  He currently worked as a 
maintenance supervisor at a hotel and said his condition 
affected his job in that it was difficult for him to bend and 
lift.  At the end of a day, he said his lower abdomen was 
painful and had some redness.  He also had two scars from his 
stab wound and colostomy and the surgery that were tender and 
painful.

Objectively, one scar measured 5 cm. by .5 cm. that was the 
initial site of the stab wound and where the temporary 
colostomy was placed.  The Veteran said it was painful with 
driving and weather changes.  There was pain in the scar upon 
examination and there appeared to be adherence to underlying 
tissue.  The skin texture was smooth, but appeared irregular.  
The scar appeared hypo pigmented compared with surrounding 
skin.  The second scar was also on the lower abdominal 
midline and measured 17 cm. by .5 cm.  There was pain with 
palpation and it appeared to be adherent to the underlying 
tissue.  The texture appeared irregular.  There was no 
atrophy, shininess or scaliness associated with the scars.  
Each scar appeared depressed approximately .5 cm. and was 
deep.  Nor was there any edema, or keloid formation or 
induration of either scar.  The skin over each scar appeared 
inflexible.  The scars were stable with no ulceration or skin 
breakdown.  There was no inflammation, edema, or keloid 
formation.  The scars felt like there was adherence and were 
inflexible.  There was no area of induration and no 
limitation of motion or functional impairment caused by the 
scars.

Further, there were no signs of malnutrition, anemia, or 
evidence of debility.  Some mild abdominal pain with 
palpation in the lower quadrants was noted.  There were no 
abdominal masses and no signs of anemia.  The Veteran's 
weight was currently stable.  Diagnoses included ventral 
hernia, scars from temporary colostomy, and laparotmy scar.  
Six color photographs taken at the time were associated with 
the record.  Three photos depict the Veteran's two abdominal 
scars.

In January 2008, the Veteran was seen again by a general 
surgeon in the VA outpatient clinic.  It was noted that the 
Veteran was "well-known" to the clinic and was seen again 
because of occasional abdominal pain.  It was also noted that 
results of his CT and barium enema were negative and his 
physical examination was unremarkable.  There was no surgical 
intervention deemed indicated at that time.

A March 2008 VA outpatient record indicates that the Veteran 
had chronic progressive abdominal pain in the left lower 
quadrant and below the umbilicus.  His history of 
unsuccessful colonoscopy and surgical evaluation was noted.  
Lifting and bending aggravated his pain and it was noted that 
he was the only maintenance worker at his job that required 
him to do a lot of lifting.  The assessment was incisional 
hernia without mention of obstruction or gangrene.  

The Veteran is currently assigned a 10 percent rating for his 
stab wound residuals under DC 7399-7339.  The Board notes 
that the Veteran's particular disability is not listed in the 
rating schedule.  However, unlisted disabilities can be rated 
analogously with the first two digits selected from that part 
of the rating schedule most closely identifying the part or 
system of the body involved, and the last two digits will be 
"99."  See 38 C.F.R. §§ 4.20, 4.27 (2009) (outlining 
principles related to analogous ratings).  The RO determined 
that the most closely analogous Diagnostic Code was 7339 - 
postoperative ventral hernia.

Under 38 C.F.R. § 4.114, Diagnostic Code 7339, a 
noncompensable rating is contemplated for a postoperative 
ventral hernia that is healed with no disability and no belt 
indicated.  A 20 percent rating is warranted for a small, 
postoperative ventral hernia that is not well supported by a 
belt under ordinary conditions, or a healed ventral hernia or 
post-operative wounds with weakening of abdominal wall and 
indication for a supporting belt.  Id.  A 40 percent rating 
is assigned for a large, postoperative ventral hernia that is 
not well supported by a belt under ordinary circumstances.

Thus, under DC 7339, a 20 percent rating is warranted for a 
small, postoperative ventral hernia that is not well 
supported by a belt under ordinary conditions, or a healed 
ventral hernia or post-operative wounds with weakening of 
abdominal wall and indication for a supporting belt.  Neither 
the 2007 VA examination nor any of the outpatient records 
reported findings commensurate with a 20 percent rating under 
these rating criteria.  The Veteran has not required the use 
of a supporting belt, nor is there any indication for a 
supporting belt.

In the Veteran's January 2008 substantive appeal, he reported 
that he experienced "excruciating" pain associated with the 
metal sutures in his abdomen that he argued VA has failed to 
address.  However, as noted above, clinical tests results 
since 2006 were consistently negative, physicians had no 
answer as to why the Veteran experienced discomfort, and 
there is no indication that any examiner attributed the 
Veteran's complaints of abdominal pain to the abdominal 
sutures.  Thus, the remaining sutures provide no basis upon 
which to assign an increased rating.  Moreover, while an 
external "adhesion" was noted in the April 2007 clinical 
record, there is no clinical evidence of peritoneum 
adhesions, ulcers, or intestinal resection such as to warrant 
a separate compensable rating under any of the pertinent 
diagnostic codes, including 38 C.F.R. § 4.114, DC 7301, 7304-
6, 7328 (2009).  Nor is there clinical evidence of abdominal 
wall muscle damage such as to warrant a rating under 
38 C.F.R. §§ 4.56, 4.73 DC 5319 (2009) (rating muscle 
injuries of the abdominal wall).  In fact, in March 2008, the 
Veteran's muscle strength was noted to be essentially normal 
(5/5).

Although the Veteran's pain must be considered in evaluating 
his service-connected disability, the Schedule does not 
require a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  The Veteran is competent to report 
pain.  However, these complaints of pain are encompassed in 
the Veteran's schedular rating and do not exceed the criteria 
for an evaluation in excess of 10 percent for his service-
connected stab wound residuals.

Scars (other than those involving the head, face, or neck) 
that are deep or that cause limited motion warrant the 
following ratings: 10 percent for an area or areas exceeding 
6 square inches (39 square centimeters.) and 20 percent for 
area or areas exceeding 12 square inches (77 square 
centimeters.).  38 C.F.R. § 4.118, Diagnostic Code 7801.  
Scars in widely separated areas, as on 2 or more extremities 
or on anterior and posterior surfaces of extremities or the 
trunk, will be separately rated and combined in accordance 
with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, Diagnostic Code 
7801, Note (1).  A deep scar is one associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7801, Note (2).

A 10 percent rating is warranted for scars (other than those 
on the head, face, or neck) that are superficial and that do 
not cause limited motion, provided that they cover an area or 
areas of 144 square inches (929 square centimeters.) or 
greater.  A superficial scar is one not associated with 
underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic 
Code 7803, Note (2).

A 10 percent rating is warranted for scars which are 
superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 
7803.  An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.  38 
C.F.R. § 4.118, Diagnostic Code 7803, Note (1).

A 10 percent rating is warranted for a superficial scar which 
is painful on examination.  38 C.F.R. § 4.118, Diagnostic 
Code 7804.

Other scars are rated base on the limitation of function of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

The rating criteria for evaluating scars were amended 
effective from October 23, 2008, but these regulations only 
apply to applications for benefits received by VA on or after 
that date.  See 73 Fed.Reg. 54708 (Sept. 23, 2008).

In assigning a 10 percent rating in December 2007, the RO 
considered the pertinent criteria under Diagnostic Code 7804.  
See December 2007 supplemental statement of the case.  

Here, the medical evidence of record demonstrates that the 
Veteran has the two scars related to his service-connected 
abdominal stab wound disability: one scar that represents the 
initial stab wound and colostomy site and one surgical scar.  
The November 2007 VA examination report shows an abdominal 
scar that measured 5 cm. by .5 cm. (2.5 square cm.) and that 
was deep, painful, and appeared to adhere to underlying 
tissue but appeared stable with no ulceration, breakdown, or 
atrophy.  The second scar was also on the lower abdomen and 
measured 17 cm. by .5 cm. (8.5 square cm).  It was deep, 
painful and appeared adherent to the underlying tissue 
without any atrophy, ulceration or breakdown.  There was no 
inflammation, edema, or keloid formation of either scar, and 
no limitation of motion or any functional impairment as a 
result of the scar.  

Thus, the Veteran has two painful abdominal scars that total 
11 square cm and are deep.  There is no evidence that the 
scars occupy an area of 39 square centimeters or more, are 
unstable, or otherwise cause limitation of function.  The VA 
examiner in November 2007 stated that the scars do not cause 
limitation of motion or functional impairment.  Additionally, 
the scars are not in widely separated areas, as one is in the 
left lower quadrant and the other is on the lower abdomen 
midline.  Nor is there evidence of a small hernia, not well 
supported by a belt under ordinary conditions, or either a 
healed ventral hernia or post operative wounds with weakening 
of the abdominal wall and the need for a supporting belt.  
The metal sutures surgically implanted into the Veteran's 
abdomen are not considered a supporting belt and do not 
provide evidence that either a higher rating or separate 
compensable ratings for the Veteran's scar and hernia 
disability are warranted.  Accordingly, an increased rating 
is not in order.

As noted, above, the Veteran has repeatedly asserted that 
"the root of [his] pain is the metal sutures left in [his] 
abdomen" (noted in January 2008 substantive appeal and oral 
testimony).  But, as explained in detail above, while the May 
2007 barium enema and June 2007 abdominal CT showed suture 
material in his inferior rectus abdominus muscle, test 
results were not considered abnormal and, in November 2007, 
VA clinic physicians advised the Veteran that they found no 
significant abnormality on examination or studies to explain 
his discomfort.  Furthermore, although in October 2007, the 
Veteran contended that physicians advised him that he needed 
exploratory surgery, in January 2008, when re-evaluated in 
the surgical clinic for complaints of occasional abdominal 
pain, no surgical intervention was deemed indicated.  

The Veteran does not meet the burden of presenting evidence 
as to medical cause and effect merely by presenting his own 
statements, because as a layperson he is not competent to 
offer medical opinions.  The Veteran can attest to factual 
matters of which he had first-hand knowledge, e.g., 
experiencing pain.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the Veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
thus his statements regarding causation are not competent.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
There is no evidence showing, and the Veteran does not 
assert, that he has had sufficient medical training to 
provide competent medical evidence as to the etiology of his 
claimed abdominal pain.  A separate evaluation for pain is 
not for assignment.  Spurgeon.

Finally, there is no evidence of an exceptional or unusual 
disability picture with related factors, such as marked 
interference with employment or frequent periods of 
hospitalization, so as to warrant referral of the case to 
appropriate VA officials for consideration of an extra 
schedular rating under 38 C.F.R. § 3.321(b)(1) (2009). The 
record does not reflect that the Veteran has been frequently 
hospitalized for his residuals of an abdominal stab wound.  
Although in his September 2007 written staement, the Veteran 
said physicians expressed concerns about his ability work, 
and in his September 2009 written statement said that he was 
"in jeopardy" of losing his job due to the number of sick 
leave days he used, there is no objective evidence revealing 
that the abdominal stab wound residuals caused marked 
interference with employment, e.g., sick leave records, 
beyond that already contemplated by the schedular rating 
criteria.  Consequently, while the Veteran's abdominal stab 
wound residuals may well cause some impairment in his daily 
activities, there is nothing in the record to distinguish his 
case from the cases of numerous other veterans who are 
subject to the schedular rating criteria for the same 
disability.

Thus, the assigned rating for the residuals of an abdominal 
stab wound adequately addresses, as far as can practicably be 
determined, the average impairment of earning capacity.  38 
C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(the disability evaluation itself is recognition that 
industrial capabilities are impaired).  Therefore, in the 
absence of such factors, the criteria for submission for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) 
have not been met.


ORDER

A rating in excess of 10 percent for residuals of an 
abdominal stab wound with laparoscopy scar and ventral hernia 
secondary to temporary colostomy is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


